But per Curiam.
The reason for granting the license is to be determined upon by the court by which the licence is granted, and is there a matter of record, and need not be stated in the deed.
The tenant further bhjected, that the deed was uncertain as to the interest intended to be conveyed ; and that it did not intend to pass land which was incumbered by the dower.
But per Curiam. The terms “ all (he aforesaid minors’ shares and interest in the aforesaid described premises,” embrace as well the reversion as the estate in possession.